                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RYAN J. EDWARDS,

                      Plaintiff,                                       8:19CV76

        vs.                                                     AMENDED FINAL
                                                              PROGRESSION ORDER
UNION PACIFIC RAILROAD COMPANY, a
Delaware corporation;

                      Defendant.

       This matter is before the Court on the parties’ Joint Motion to Amend Final Progression
Order. (Filing No. 18.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The jury trial of this case is set to commence before John M. Gerrard, Chief United
              States District Judge, in the Special Proceedings Courtroom, Roman L. Hruska
              Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on June
              15, 2020, or as soon thereafter as the case may be called, for a duration of five (5)
              trial days. This case is subject to the prior trial of criminal cases and other civil
              cases that may be scheduled for trial before this one. Jury selection will be held at
              the commencement of trial.

       2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on May 27, 2020 at 10:00 a.m., and will be conducted by internet/telephonic
              conferencing. Counsel shall use the conferencing instructions assigned to this case
              to participate in the conference. (If counsel wishes to appear in person, counsel
              must contact chambers requesting permission to do so. Before contacting chambers
              to request such relief, counsel shall confer regarding the issue.) The parties’
              proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
              bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on May 22, 2020.

       3)     A telephonic conference to discuss the status of case progression and the parties’
              interest in settlement will be held with the undersigned magistrate judge on
              February 13, 2020 at 3:00 p.m. by telephone. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference.

       4)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is December 9, 2019. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by December 23, 2019.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.
           5)          The deadlines for identifying expert witnesses expected to testify at the trial, (both
                       retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                       Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                          January 7, 2020
                                  For the defendant(s):                          February 6, 2020

           6)          The deadlines for complete expert disclosures1 for all experts expected to testify at
                       trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                       (Fed. R. Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                          February 6, 2020
                                  For the defendant(s):                          March 9, 2020

           7)          The deposition deadline is April 20, 2020.

                             a. The maximum number of depositions that may be taken by the plaintiffs as
                                a group and the defendants as a group is 10.

                             b. Depositions will be limited by Rule 30(d)(1).

           8)          The deadline for filing motions to dismiss and motions for summary judgment: The
                       parties do not anticipate filing motions to dismiss, for judgment on the pleadings,
                       or for summary judgment as to any claims and/or defenses.

           9)          The deadline for filing motions to exclude testimony on Daubert and related
                       grounds is April 8, 2020.

           10)         Motions in limine shall be filed seven days before the pretrial conference. It is not
                       the normal practice to hold hearings on motions in limine or to rule on them prior
                       to the first day of trial. Counsel should plan accordingly.

           11)         The parties shall comply with all other stipulations and agreements recited in their
                       Rule 26(f) planning report that are not inconsistent with this order.

           12)         All requests for changes of deadlines or settings established herein shall be directed
                       to the undersigned magistrate judge, including all requests for changes of trial dates.
                       Such requests will not be considered absent a showing of due diligence in the timely
                       progression of this case and the recent development of circumstances, unanticipated
                       prior to the filing of the motion, which require that additional time be allowed.
           Dated this 5th day of November, 2019.
                                                                                 BY THE COURT:
                                                                                 s/ Susan M. Bazis
                                                                                 United States Magistrate Judge


           1
              While treating medical and mental health care providers are generally not considered “specially retained experts,” not all their opinions
relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment documentation. As to each
such expert, any opinions which are not stated within that expert’s treatment records and reports must be separately and timely disclosed.
